

116 HR 8568 IH: Promoting Restoration of Emergency Preparedness and Advancing Response to Epidemics in Long-Term Care Act
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8568IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Pascrell (for himself, Ms. Sherrill, Mrs. Watson Coleman, Mr. Beyer, Mr. Payne, Mr. Doggett, Ms. Shalala, Ms. Judy Chu of California, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII and title XIX of the Social Security Act to codify certain infection control and emergency preparedness regulations, to prohibit a reduction in the frequency of surveys of skilled nursing facilities and nursing facilities, to prohibit the waiver of certain reporting requirements, and for other purposes.1.Short titleThis Act may be cited as the Promoting Restoration of Emergency Preparedness and Advancing Response to Epidemics in Long-Term Care Act or the PREPARE LTC Act.2.Codifying infection control and emergency preparedness regulations for skilled nursing facilities and nursing facilities as a requirement for participation under the Medicare and Medicaid programs(a)Infection control regulations(1)MedicareSection 1819(d)(3) of the Social Security Act (42 U.S.C. 1395i–3(d)(3)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;(B)by striking environment.— A skilled nursing facility must— and inserting environment.—(A)In generalA skilled nursing facility must—; and(C)by adding at the end the following new subparagraph:(B)Application statementFor purposes of carrying out this paragraph, the Secretary shall apply by reference the provisions of section 483.80 of title 42, Code of Federal Regulations (as in effect on the date of the enactment of the Promoting Restoration of Emergency Preparedness and Advancing Response to Epidemics in Long-Term Care Act), except in applying subsection (g) of such regulation—(i)any reference to COVID-19 shall be treated as a reference to an infectious disease outbreak, as defined in subparagraph (C); and(ii)any reference to ventilator capacity shall be treated as a reference to medical equipment and supplies critical to the infectious disease outbreak, including ventilator capacity.(C)Infectious disease outbreak definedFor purposes of subparagraph (B), the term infectious disease outbreak means any of the following periods:(i)COVID-19 emergency periodThe emergency period described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(ii)Other infectious disease outbreak periods(I)The period beginning on the date a nationwide emergency related to a public health emergency is declared pursuant to the Stafford Act, a Major Disaster Declaration, or the National Emergencies Act and ending on the date that is 6 months after the date on which the declaration pursuant to the Stafford Act, a Major Disaster Declaration, or the National Emergencies Act, as applicable, ends, whichever is the latest. (II)The period during which there exists a public health emergency related to an infectious disease outbreak declared by the Secretary pursuant to section 319 of the Public Health Service Act.(III)With respect to a skilled nursing facility in a State with respect to which the Governor has declared an emergency or major disaster (as defined by the State) with respect to an infectious disease outbreak, the period for which such declaration is in effect with respect to such State..(2)MedicaidSection 1919(d)(3) of the Social Security Act (42 U.S.C. 1396r(d)(3)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving such clauses 2 ems to the right;(B)by striking environment.— A nursing facility must— and inserting environment.—(A)In generalA nursing facility must—; and(C)by adding at the end the following new subparagraph:(B)Application statementFor purposes of carrying out this paragraph, the Secretary shall apply by reference the provisions of section 483.80 of title 42, Code of Federal Regulations (as in effect on the date of the enactment of the Promoting Restoration of Emergency Preparedness and Advancing Response to Epidemics in Long-Term Care Act), except in applying subsection (g) of such regulation—(i)any reference to COVID-19 shall be treated as a reference to an infectious disease outbreak, as defined in subparagraph (C); and(ii)any reference to ventilator capacity shall be treated as a reference to medical equipment and supplies critical to the infectious disease outbreak, including ventilator capacity.(C)Infectious disease outbreak definedThe term infectious disease outbreak has the meaning given such term in section 1819(d)(3)(C)..(b)Emergency preparedness regulations(1)MedicareSection 1819(d) is amended by adding at the end the following new paragraph:(5)Emergency preparednessA skilled nursing facility shall meet the requirements applicable to skilled nursing facilities under the provisions of section 483.73 of title 42, Code of Federal Regulations (as in effect on the date of the enactment of the Restoring Safety and Transparency for Long-Term Care Residents Act)..(2)MedicaidSection 1919(d) is amended by adding at the end the following new paragraph:(5)Emergency preparednessA nursing facility shall meet the requirements applicable to nursing facilities under the provisions of section 483.73 of title 42, Code of Federal Regulations (as in effect on the date of the enactment of the Promoting Restoration of Emergency Preparedness and Advancing Response to Epidemics in Long-Term Care Act)..(c)Requirement To issue guidanceNot later than 90 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall issue guidance to carry out the amendments made by this section.(d)Public availability of data on deficiencies in infection control and direct care staffing in skilled nursing facilitiesNot later than 2 weeks after the beginning of a period of an infectious disease outbreak (as defined in subparagraph (C) of subsection (d)(3) of section 1819 of the Social Security Act (42 U.S.C. 1395i–3), as added by subsection (a)(1)), (or, in the case of the COVID-19 emergency period described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)), not later than 60 days after the date of the enactment of this Act), the Administrator of the Centers for Medicare & Medicaid Services shall make publicly available on the internet website of the Centers for Medicare & Medicaid Services data on deficiencies identified during the survey process described under subsection (g) of such section, with respect to infection control and direct care staffing in a skilled nursing facility (as defined in subsection (a) of such section). Such data so posted, with respect to an infectious disease outbreak (as defined in subparagraph (C) of such subsection (d)(3)), shall be updated every two weeks until the end of the period of such outbreak.3.Prohibition on reducing frequency of standard surveys(a)MedicareSection 1819(g)(2)(A)(iii) is amended by adding at the end the following new subclause:(III)Prohibition on reducing frequency of surveys conducted during an infectious disease outbreakThe Secretary shall not reduce the frequency of surveys conducted under this section during an infectious disease outbreak (as defined in subsection (d)(3)(C))..(b)MedicaidSection 1919(g)(2)(A)(iii) is amended by adding at the end the following new subclause:(I)Prohibition on reducing frequency of surveys conducted during an infectious disease outbreakThe Secretary shall not reduce the frequency of surveys conducted under this section during an infectious disease outbreak (as defined in section 1819(d)(3)(C))..4.Prohibition on waiving submissions of direct care staffing informationSection 1128I(g) of the Social Security Act (42 U.S.C. 1320a–7j(g)) is amended—(1)in paragraph (3), by striking and at the end;(2)in paragraph (4), by striking the period and inserting ; and;(3)by inserting after paragraph (4) the following new paragraph:(5)shall be submitted not less frequently than quarterly, on a schedule specified by the Secretary.; and(4)by adding at the end the following new sentence: The Secretary shall not waive the requirements of this subsection in the case of an infectious disease outbreak (as defined in section 1819(d)(3)(C))..5.GAO study and reportNot later than one year after the end of the COVID-19 emergency period (as described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), the Comptroller General of the United States shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report analyzing deficiencies during such period in infection control measures and direct care staffing requirements for skilled nursing facilities (as defined in section 1819(a) of the Social Security Act (42 U.S.C. 1395i–3(a))), as reported by the Administrator under section 2(d)(1).6.Effective dateThe amendments made by this Act shall apply with respect to skilled nursing facilities and nursing facilities beginning on the date of the enactment of this Act.